Citation Nr: 1034337	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-14 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia


THE ISSUE

Entitlement to treatment in VA's healthcare system without a 
copayment requirement based on the Veteran's income for the year 
2006.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to February 1973.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 decision of the Department of Veterans 
Affairs (VA) Health Eligibility Center (HEC) in Atlanta, Georgia, 
which determined that the Veteran was not eligible for treatment 
in VA's healthcare system without a copayment requirement as of 
January 1, 2007.  
FINDING OF FACT

The Veteran's attributable income for the year 2006 exceeded the 
relevant National Means Test threshold for entitlement to 
treatment in the VA's healthcare system without a copayment 
requirement.  


CONCLUSION OF LAW

The criteria for entitlement to treatment in the VA's healthcare 
system without a copayment requirement have not been met.  38 
U.S.C.A. §§ 1710, 1722 (West 2002); 38 C.F.R. §§ 17.36, 17.38, 
17.47 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

Upon receipt of a complete or substantially complete application, 
the VA must provide notice to the claimant that: (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that the VA will seek to 
provide; and (3) informs the claimant about the information and 
evidence the claimant is expected to provide. 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  

The instant appeal is one in which the law is dispositive of the 
issue.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such 
circumstances, the duties to notify and assist are not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  
Further, the VA has no duty to assist the Veteran in obtaining 
evidence where, as here, there is no reasonable possibility that 
any further assistance would aid him in substantiating his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); Wensch v. Principi, 
15 Vet. App. 362 (2001).  

Copayments

The Veteran asserts on appeal that he should be afforded 
treatment within the VA healthcare system without making 
copayments.  Generally, a veteran must be enrolled in the VA 
healthcare system as a condition for receiving the medical 
benefits package set forth in 38 C.F.R. § 17.38 (2009).  A 
veteran enrolled in the VA healthcare system and who, if required 
by law to do so, has agreed to make any applicable copayment is 
eligible for VA hospital and outpatient care as provided in the 
medical benefits package set forth in 38 C.F.R. § 17.38.  The 
provisions of 38 C.F.R. § 17.36 direct, in pertinent part, that:  

(b)  Categories of veterans eligible to be 
enrolled.  The Secretary will determine 
which categories of veterans are eligible 
to be enrolled based on the following order 
of priority: 

(1)  Veterans with a singular or 
combined rating of 50 percent or 
greater based on one or more 
service-connected disabilities or 
unemployability.  

(2)  Veterans with a singular or 
combined rating of 30 percent or 40 
percent based on one or more 
service-connected disabilities.  

(3)  Veterans who are former prisoners 
of war; veterans awarded the Purple 
Heart; veterans with a singular or 
combined rating of 10 percent or 20 
percent based on one or more 
service-connected disabilities; 
veterans who were discharged or 
released from active military service 
for a disability incurred or 
aggravated in the line of duty; 
veterans who receive disability 
compensation under 38 U.S.C. 1151; 
veterans whose entitlement to 
disability compensation is suspended 
pursuant to 38 U.S.C. 1151, but only 
to the extent that such veterans' 
continuing eligibility for that care 
is provided for in the judgment or 
settlement described in 38 U.S.C. 
1151; veterans whose entitlement to 
disability compensation is suspended 
because of the receipt of military 
retired pay; and veterans receiving 
compensation at the 10 percent rating 
level based on multiple noncompensable 
service-connected disabilities that 
clearly interfere with normal 
employability.  

(4)  Veterans who receive increased 
pension based on their need for 
regular aid and attendance or by 
reason of being permanently housebound 
and other veterans who are determined 
to be catastrophically disabled by the 
Chief of Staff (or equivalent clinical 
official) at the VA facility where 
they were examined.   

(5)  Veterans not covered by 
paragraphs (b)(1) through (b)(4) of 
this section who are determined to be 
unable to defray the expenses of 
necessary care under 38 U.S.C. 
1722(a).  

(6)  Veterans of the Mexican border 
period or of World War I; veterans 
solely seeking care for a disorder 
associated with exposure to a toxic 
substance or radiation, for a disorder 
associated with service in the 
Southwest Asia theater of operations 
during the Gulf War, or for any 
illness associated with service in 
combat in a war after the Gulf War or 
during a period of hostility after 
November 11, 1998, as provided and 
limited in 38 U.S.C. 1710(e); and 
veterans with 0 percent service-
connected disabilities who are 
nevertheless compensated, including 
veterans receiving compensation for 
inactive tuberculosis. 

(7)  Veterans who agree to pay to the 
United States the applicable copayment 
determined under 38 U.S.C. 1710(f) and 
1710(g) if their income for the 
previous year constitutes "low 
income" under the geographical income 
limits established by the U.S. 
Department of Housing and Urban 
Development for the fiscal year that 
ended on September 30 of the previous 
calendar year.  For purposes of this 
paragraph, VA will determine the 
income of veterans (to include the 
income of their spouses and 
dependents) using the rules in §§ 
3.271, 3.272, 3.273, and 3.276. After 
determining the veterans' income and 
the number of persons in the veterans' 
family (including only the spouse and 
dependent children), VA will compare 
their income with the current 
applicable "low-income" income limit 
for the public housing and section 8 
programs in their area that the U.S. 
Department of Housing and Urban 
Development publishes pursuant to 42 
U.S.C. 1437a(b)(2).  If the veteran's 
income is below the applicable "low-
income" income limits for the area in 
which the veteran resides, the veteran 
will be considered to have "low 
income" for purposes of this 
paragraph.  To avoid a hardship to a 
veteran, VA may use the projected 
income for the current year of the 
veteran, spouse, and dependent 
children if the projected income is 
below the "low income" income limit 
referenced above.  This category is 
further prioritized into the following 
subcategories:  

(i)  Noncompensable zero percent 
service-connected veterans who 
are in an enrolled status on a 
specified date announced in a 
Federal Register document 
promulgated under paragraph (c) 
of this section and who 
subsequently do not request 
disenrollment; 

(ii)  Nonservice-connected 
veterans who are in an enrolled 
status on a specified date 
announced in a Federal Register 
document promulgated under 
paragraph (c) of this section and 
who subsequently do not request 
disenrollment; 

(iii)  Noncompensable zero 
percent service-connected 
veterans not included in 
paragraph (b)(7)(i) of this 
section; and 

(iv)  Nonservice-connected 
veterans not included in 
paragraph (b)(7)(ii) of this 
section.  . 

38 C.F.R. § 17.36 (West 2002 & Supp. 2009).

VA is required to furnish hospital care and medical services to 
any veteran who is unable to defray the expenses of necessary 
care as determined under 38 U.S.C.A. § 1722(a) (West 2002).  38 
U.S.C.A. §§ 1710(a)(2)(G) (West 2002).  A veteran shall be 
considered to be unable to defray the expenses of necessary care 
if his attributable income is not greater than a specified income 
threshold.  38 U.S.C.A. § 1722(e)(3) (West 2002).

Determinations with respect to attributable income shall be made 
in the same manner, including the same sources of income and 
exclusions from income, as determinations with respect to income 
are made for determining eligibility for pension under 38 C.F.R. 
§§ 3.271, 3.272 (2009).  The term attributable income means 
income of a veteran for the calendar year preceding application 
for care, determined in the same manner as the manner in which a 
determination is made of the total amount of income by which the 
rate of pension for such veteran would be reduced if such veteran 
were eligible for pension under that section.  38 U.S.C.A. 
§ 1722(f)(1) (West 2002); 38 C.F.R. § 17.47(d)(4) (2009).  
Effective January 1, 2006, the National Means Test income 
threshold for a nonservice-connected veteran with no dependents 
was $27,790.00.  The relevant Geographic Mean Test income 
threshold was $40,150.00.

In February 2008, VA was informed that the Veteran's income for 
the year 2006 exceeded the National Means Test threshold for a 
nonservice-connected veteran with no dependents.  In February 
2008, the Veteran was sent an income verification letter 
providing him the opportunity to verify or correct the reported 
2006 income information.  The Veteran did not respond.  In March 
2008, the Veteran was sent a second letter providing him the 
opportunity to verify or correct the reported 2006 income 
information.  The Veteran did not respond to the second request.  

In April 2008, the Veteran was notified that his VA health care 
eligibility had been changed based upon his income for the year 
2006 and a copayment would be required for medical care received 
beginning January 1, 2007.  

In his April 2008 notice of disagreement, the Veteran advanced 
that he had lost his job in February 2007 and his income was now 
under the National Means Test threshold.  

The Board has reviewed the probative evidence of record including 
the Veteran's written statements on appeal.  The Veteran has not 
disputed that he had gross earnings in 2006 which were greater 
than the National Means Test threshold of $27,790.00 for a 
nonservice-connected veteran with no dependents and less than the 
relevant Geographic Mean Test income threshold of $40,150.00.  He 
contends only that his income for the years 2007 and thereafter 
fell below the relevant thresholds.  

The Board is required to consider all of the Veteran's 
attributable income during the calendar year preceding his 
application for care.  38 U.S.C.A. § 1722(f)(1) (West 2002); 38 
C.F.R. § 17.47(d)(4) (2009).  As the Veteran has not disputed the 
amount of his attributable income for the year 2006, the Board 
has no alternative but to conclude that the Veteran's income for 
2006 exceeded the $27,790.00 National Means Test threshold for a 
nonservice-connected veteran with no dependents.  The Board 
concludes that the Veteran did not meet the criteria for 
treatment in VA's healthcare system without a copayment 
requirement.  Therefore, the claim must be denied because of the 
lack of legal entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

Entitlement to VA health care system treatment without a 
copayment requirement based on income for the year 2006 is 
denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


